 



Exhibit 10.31
TERMINATION AGREEMENT
     THIS TERMINATION AGREEMENT (this “Agreement”) is dated as March 22, 2007
and executed by Terayon Communication Systems, Inc. (together with its
successors and assigns, “Lessee”) and General Electric Capital Corporation
(“Lessor”).
     WHEREAS, Lessee has entered into an Aircraft Lease Agreement, dated as of
February 8, 2002 (the “Lease”, capitalized terms used herein but not defined
herein shall have the meanings ascribed thereto in the Lease) with Lessor; and
     WHEREAS, Lessee has not satisfied certain obligations under the Lease in
connection with the return of the Aircraft;
     WHEREAS, Lessor estimates the cost to make certain repairs, tests,
inspections and corrections to the Aircraft in fulfillment of Section 11 of the
Lease (the “Return Repairs”) is $550,000.00 (the “Repair Cost”);
     WHEREAS, Lessee has requested that Lessor refund the Collateral (as defined
in the Security Deposit Pledge Agreement, dated December 31, 2003 (the
“Pledge”), between Lessee and Lessor;
     WHEREAS, pursuant to the Pledge, Lessor is under no obligation to refund
the Collateral unless and until Lessee has fulfilled all of its obligations
under the Lease in connection with the termination thereof;
     NOW, THEREFORE, in consideration of the above premises and for other good
and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Lessee and Lessor hereby agree as follows:
     Each of Lessor and Lessee hereby agree that the Lease shall be terminated
on the date hereof and neither Lessee nor Lessor shall have any further
obligations under the Lease (other than under such provisions of the Lease which
by their terms survive such termination, including, without limitation,
specifically Lessee’s obligations under Section 11). Upon receipt of a duly
executed and delivered original countersignature of this Agreement and an FAA
Lease Termination Agreement from Lessee, Lessor shall promptly refund to Lessee
at an account designated in writing by Lessee the sum of the Collateral minus
120% of the Repair Cost (the “Remaining Collateral”). The Remaining Collateral
shall be held in accordance with the Pledge and any excess thereof after all
such Return Repairs have been duly made shall be subject to refund to Lessee in
accordance with the terms of the Pledge. This Agreement shall be governed and
construed in accordance with the laws of the State of New York. Except as
specifically set forth herein, none of the terms of the Lease or the Pledge
shall be amended or waived hereby and each of Lessor and Lessee ratify and
confirm their obligations under the Lease and the Pledge.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; EXECUTION PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Lessor and Lessee have caused this Agreement to be
executed by its duly authorized officer as of the day and year first written
above.

            LESSOR:


GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Edward R. Ciccone         Name:   Edward R. Ciccone       
Title:   Sr. Risk Manager        LESSEE:


TERAYON COMMUNICATION SYSTEMS, INC.
      By:   /s/ Mark Richman         Name:   Mark Richman        Title:   CFO   
 

[EXECUTION PAGE OF PAYOFF AND LIEN RELEASE AGREEMENT]

 